Citation Nr: 0030957	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-03 547A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1998 Board decision which denied a claim of 
entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1987.

This case comes before the Board on motion by the veteran 
alleging CUE in a Board decision dated in January 1998.


FINDINGS OF FACT

1.  In January 1998, the Board issued a decision in which it 
was concluded that the veteran had not submitted a well-
grounded claim of entitlement to service connection for a 
cervical spine disorder.

2.  The Board's decision of January 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 et 
seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges error in a January 1998 Board decision.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations; describe the factual 
background of this case; and then analyze the veteran's 
contentions and render a decision.


Relevant Law and Regulations
CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400 et seq.  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.


The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

Service connection

Following is the law that was in effect at the time of the 
Board's January 1998 decision.  As discussed above, under 38 
C.F.R. § 20.1403(e), the fact that a law or regulation 
changed after the Board's decision is immaterial to a CUE 
discussion.  Therefore, although the concept of well 
groundedness has in essence been abolished by the Veteran 
Claims Assistance Act of 2000, P.L. 106-475, effective 
November 9, 2000, this change does not alter the Board's 
discussion and analysis below.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for certain chronic 
disabilities, such as arthritis, if such are shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999);  Savage v. Gober, 1 Vet. App. 
488, 495-496 (1997).

At the time of the Board's January 1988 decision, the 
threshold question with regard to a veteran's claim for 
service connection was whether such each claim was well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  The Court had 
held that a well-grounded claim was one which is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to 
have been well grounded, there must have been competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
All three prongs of the Caluza test must have been met.

Factual Background

In October 1976, while on active duty, the veteran was 
treated a stiff neck.  A clinical note dated on October 28, 
1976 contains a notation indicating that the veteran reported 
at 8:30 a.m. with a complaint a of a "stiff neck since 5-10 
minutes ago."  The clinical note also contains a notation 
that x-rays of the cervical spine were negative and that the 
impression of the examiner was muscle spasm.  The same 
clinical note indicates that the veteran returned at 11:15 
a.m. for further evaluation.  A second clinical note also 
dated on October 28, 1976 indicates that the results of 
cervical spine x-rays suggested evidence of 2 mm. subluxation 
of C4 on C5.

Included in the veteran's service medical records are reports 
of physical examinations conducted on February 1977, January 
1983, February 1984, February 1985, March 1986, and March 
1987.  These examinations are negative for any complaints or 
findings regarding the veteran's neck or cervical spine.  In 
each examination report, the examiner noted "normal" for 
the veteran's neck.  In the March 1987 report, an examiner 
noted that the veteran had a history of degenerative disc 
disease at the L4-5 level.

Also included in the veteran's service medical records is a 
consultation sheet signed on February 12, 1986, in which an 
physician noted an impression of diffuse peripheral (mild) 
sensory neuropathy, with evidence of multiple entrapment 
neuropathy.  The examiner further noted that an 
electromyographic (EMG) study suggested left L5 
radiculopathy.  A four-page examination report of an EMG 
study indicates that the veteran had a six month history of 
foot pain and that he had reported an episode of severe low 
back pain that had resolved spontaneously.  Among the 
findings noted in this report, a physician indicated that 
there was a mild delay in the nerves of the forearm and a 
relative slowing in the ulnar nerve around the left elbow.

In a December 1987 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
with radiculopathy and assigned a 10 percent disability 
rating.  By subsequent decision, this disability was 
increased to 20 percent disabling.

In July 1995, the veteran filed a claim of entitlement to 
service connection for a cervical spine disability.  In 
support of his claim, he asserted that his service medical 
records showed complaints of numbness in his left arm.

In the January 1998 decision which is the subject of the 
veteran's motion, the Board determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for a cervical spine disorder.  The Board 
concluded that there was no evidence of a chronic cervical 
spine disorder during service.  In reaching this conclusion, 
the Board noted that in October 1976, the veteran had been 
seen for complaints of a "stiff neck of 5 to 10 minutes 
duration."  The Board noted that multiple reports of 
physical examinations conducted between 1977 and 1986 were 
negative for any indication of a cervical spine disorder.  
The Board specifically noted pertinently negative  medical 
reports dated in February 1977, January 1983, February 1984, 
February 1985, March 1986 and March 1987.  The Board 
indicated that x-rays of the cervical spine were negative at 
that time and that the impression was muscle spasm.  The 
Board concluded that the cervical spine symptoms noted in 
1976 were no more than transient in nature and resolved 
without any residual disability.

In its January 1998 decision, the Board further concluded 
that there was no competent medical evidence of a cervical 
spine disability at that time and no competent medical 
evidence of a nexus between the claimed cervical spine 
disability and the veteran's active service.  The Board also 
concluded that there was no competent medical evidence of a 
nexus between the claimed cervical spine disability and the 
veteran's service-connected degenerative disc disease of the 
lumbar spine with radiculopathy.  The Board determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder.  The appeal was denied.

Analysis

The veteran's contentions

The veteran asserts four bases for claiming CUE in the 
Board's January 1998 decision.  In essence, he has pointed to 
four pieces of evidence, which he believes the Board either 
mischaracterized or failed to consider in its decision.  He 
believes that if the Board had correctly evaluated this 
evidence, it would have found that he did have a cervical 
spine injury in service, and that he had a current cervical 
spine disability related to that injury.

First, the veteran asserts that the Board misstated his 
October 28, 1976 medical record to say that he had "a stiff 
neck of 5 to 10 minutes duration", when it actually says 
that he had a "stiff neck since 5-10 minutes ago".  The 
veteran asserts that this incident lasted several days and 
required both bed rest and medication for him to recover.  He 
contends that for the Board to characterize the incident as 
being of 5 to 10 minutes duration erroneously minimizes the 
incident and did not accurately portray its severity. 

Secondly, the veteran also asserts that the veteran 
erroneously reported that x-rays taken in October 1976 of his 
cervical spine were negative.  He contends that the Board 
failed to acknowledge that the second page of his October 
1976 examination, in which it was noted that x-ray results 
suggested evidence of 2 mm. subluxation of C4 on C5.  The 
veteran alleges that these results clearly show evidence of 
an injury to the cervical spine.  He asserts that both of 
these errors show that the Board "seriously misinterpreted" 
the in-service incident.

Furthermore, the veteran contends that the Board was 
erroneous when it indicated that certain reports of physical 
examinations dated between 1977 and 1986 were negative for 
any evidence of cervical spine symptoms or disability.  The 
veteran contends that this is incorrect because his service 
medical records dated between 1983 and 1986 show continuing 
complaints of numbness and tingling in his extremities, and 
that a February 1984 report specifically noted a complaint of 
numbness in his left arm.

Lastly, the veteran also asserts that the Board failed to 
address the 4-page EMG report, which he contends showed 
evidence of specific neurological impairment to the left arm 
and left elbow.  The veteran alleges that such impairment is 
neurological evidence of a cervical spine disorder.

As noted above, the veteran believes the Board either 
mischaracterized or failed to consider the aforementioned 
evidence in its decision.  He believes that if the Board had 
evaluated this evidence correctly, it would have found that 
he did have a cervical spine injury in service, and that he 
has a current cervical spine disability related to that 
injury.

Discussion

As discussed immediately above, the veteran's position is 
that the Board misinterpreted and mischaracterized the 
evidence of record in its January 1998 decision.  In essence, 
the veteran is basically disagreeing with how the Board 
evaluated the evidence with respect to the issue of whether 
the veteran submitted a well-grounded claim of entitlement to 
service connection for a cervical spine disorder.  The 
veteran is arguing that the Board should have interpreted the 
evidence in a different way.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

As will be discussed in detail below, there is no evidence 
that the Board's interpretation of the facts in the January 
1998 decision was "undebatably incorrect" in that reasonable 
minds could not differ. See Russell, 3 Vet. App. at 313.  
There is evidence which supports the Board interpretation of 
the facts in the January 1998 decision and there is a factual 
basis for the Board's determination.

As noted above, the veteran asserts that the Board misstated 
his October 28, 1976 medical record to say that he had "a 
stiff neck of 5 to 10 minutes duration", when it actually 
says that he had a "stiff neck since 5-10 minutes ago".  He 
essentially contends that the Board minimized the severity of 
this incident by insinuating that it only last for ten 
minutes instead of much longer.  However, this argument 
amounts to no more than disagreement as to how the facts were 
weighed or evaluated.  As noted above, under 38 C.F.R. § 
1403(d)(3), a disagreement as to how the facts were weighed 
or evaluated does not provide a basis to find CUE.  

Although the veteran believes that the Board understated the 
severity of his symptoms by using the word "duration" 
instead of "ago", the Board believes this is essentially a 
matter of interpretation, to which reasonable minds could 
differ.  Moreover, the term "stiff neck since 5-10 minutes 
ago" in fact excludes a longer period of time and is 
therefore little different from "stiff neck of 5 to 10 
minutes duration".  There was, further, no evidence of 
record in January 1998 which indicated a longer duration of 
the neck episode(s) in 1976. 

In any event, the severity of the veteran's symptoms in 1976 
was essentially irrelevant to the Board's analysis in January 
1998.  In its January 1998 decision, the Board determined 
that the episode of a stiff neck in 1976, which it 
acknowledged did in fact occur, was acute and transitory; 
that is, it resolved quickly and was not chronic.  The 
Board's conclusion was not unreasonable based on the evidence 
of record, in particular the lack of complaints of neck 
problems after 1976 and the numerous other medical documents 
which demonstrated no ongoing neck pathology after service.  
The severity of the veteran's symptoms in 1976 is essentially 
irrelevant as to the question of  chronicity, as is the 
question of whether they lasted longer than 10 minutes.    

The veteran also contends that the Board did not discuss in 
its January 1998 decision that the veteran's neck symptoms 
lasted for several days or that he required bed rest.  This 
is correct.  However, the Board notes that these facts as now 
alleged by the veteran are not reflected in the service 
medical records dated in October 1976.  Rather, his service 
medical records only reveal that he received treatment on 
October 26, 1976.  His service medical records are negative 
for any indication that the veteran's symptoms lasted beyond 
that day.  In essence, the veteran is contending the Board 
committed CUE in not considering evidence which has only 
recently been proffered by him and which was not of record at 
the time its January 1998 decision was made.  This is clearly 
not CUE.  

The Board further notes that even if such evidence was of 
record in January 1998 it does not bear on the Board's 
conclusion that the episode of neck problems was acute and 
transitory.  As was discussed above, the Board's decision was 
based on the lack of evidence demonstrating cervical spine 
disability after October 1976.  Under the circumstances, 
therefore, the Board cannot say that it was "undebatable" 
that the Board's decision contained clear and unmistakable 
error on that basis.

In short, because this claim of CUE is really no more than, 
at most, a dispute with how the evidence was weighed and 
evaluated, it cannot provide a basis to support a finding of 
CUE as a matter of law.

The veteran also contends that the Board was erroneous when 
it indicated that service medical records dated between 1977 
and 1986 are negative for any evidence of cervical spine 
symptoms or disability.  He also contends that the Board 
erred by failing to discuss the 4-page EMG report, which he 
asserts showed evidence of a cervical spine disability.  
However, the veteran is basing these arguments on his belief 
that complaints of numbness and tingling in his left arm 
noted in these records represent evidence of a cervical spine 
disorder.  Similarly, he believes that the findings recorded 
in the 4-page EMG report pertaining to his left arm also 
represent evidence of a cervical spine disorder.  However, 
there is no indication in his service medical records that 
any medical examiner ever found these symptoms to be related 
to a cervical spine disorder.  In fact, the physician who 
completed the EMG report specifically indicated that the 
results of his EMG only revealed evidence of peripheral 
neuropathy and of a lumbar spine disability.  No notations or 
conclusions were offered in the EMG report regarding a 
cervical spine disability.  As the Board correctly noted in 
its January 1998 decision, various reports of physical 
examinations dated between 1977 and 1986 are negative for any 
findings regarding the veteran's cervical spine.

As noted by the Board in its January 1998 decision, the 
veteran, as a lay person, is not considered competent to 
offer opinions regarding medical matters, such as medical 
causation or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 5 (1992); Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).  Although the veteran believes that the 
aforementioned EMG report and complaints of numbness and 
tingling in the left arm represent evidence of a cervical 
spine disorder, there is no indication in his service medical 
records that any competent medical examiner ever found that 
such was the case.  As discussed above, various reports of 
physical examinations dated between 1977 and 1986 are 
negative for any specific findings regarding the cervical 
spine.  Therefore, the Board believes that veteran has not 
established that the Board was "undebatably incorrect" in its 
interpretation that there is no evidence of a chronic 
cervical spine disability noted during service.

The veteran's only other contention is that the Board erred 
in reporting that the x-rays taken of his cervical spine on 
October 26, 1976 were negative.  He asserts that although his 
x-rays were noted to be negative in one clinical note dated 
on October 26th, a second clinical note completed after he 
returned to the Medical Department later that day showed that 
x-rays of the cervical spine had revealed evidence of a 2 mm. 
subluxation of C4 on C5.  However, even though the Board did 
not discuss these results, the veteran has not explained how 
that error is one that, if it were not made, would have 
manifestly changed the outcome of his claim.  As noted above, 
the Board unquestionably acknowledged that the veteran was 
treated for a neck problem on October 26, 1976.  Based on the 
evidence of record, the Board further found, however, that 
the evidence showed that this condition resolved without 
further complaints or medical treatment and that there was no 
subsequent evidence of a chronic cervical spine disability in 
service.  Thus, even if the Board had noted the October 1976 
x-ray evidence of 2 mm. subluxation of C4 on C5, there would 
still be no subsequent evidence of a chronic cervical spine 
disability in service and no competent medical evidence 
linking the veteran's claimed current cervical spine disorder 
to his active duty.  

As discussed above, in its January 1998 decision the Board 
found that there was no competent medical evidence linking 
the veteran's claimed current cervical spine disorder to his 
active duty, including his treatment for muscle strain in 
October 26, 1976.   In essence, the veteran charges the Board 
with CUE based on the Board's not drawing a medical 
conclusion from the October 1976 X-ray report (i.e. that such 
represented in-service evidence of the currently claimed 
cervical spine disability).  However, the Board cannot make 
such conclusions and it indeed would have been error for the 
Board to have done so.  See  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board cannot render its own 
unsubstantiated medical opinion].  The Board must rely on the 
opinions of competent medical professionals; in this case, 
the records contains no medical opinion linking the October 
1976 incident, including the x-ray report, to any currently 
claimed cervical spine disability.

As noted above, although the veteran appears to contend that 
the October 1976 x-ray report is indicative of his currently 
claimed disability, he is not competent to so indicate.  See 
Espiritu, supra.   The Board made this perfectly clear in its 
January 1988 decision; see page 8 of that decision.        

In summary, the Board finds that the veteran has not 
established that the Board was "undebatably incorrect" in its 
interpretation that the veteran had not submitted a well-
grounded claim of entitlement to service connection for a 
cervical spine disorder.  See Russell, 3 Vet. App. 310, 319 
(1992).  Accordingly, the Board concludes that the veteran 
has not set forth specific allegations of error, of either 
fact or law, which would warrant a finding of CUE in the 
January 1998 Board decision.  The Board concludes that the 
January 1998 Board decisions did not contain CUE, and the 
veteran's motion is denied.



ORDER

The motion for revision of the Board's January 1998 decision 
on the grounds of clear and unmistakable error is denied.




		
	Barry F. Bohan
Veterans Law Judge
Board of Veterans' Appeals

 


